Case 4:20-cv-02741 Document1 Filed on 08/03/20 in TXSD Page 1 of 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

Houston Division

Case No.

(to be filled in by the Clerk's Office)
Michael Palma

Plaintiffs)
Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
=“V-

Jury Trial: (check one) [_] Yes Xx No

Harris County Appraisal District, Dedra Davis

Defendantfs)
rite the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Nee eee eee eee ee eee eee

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name Michael-Francis Palma
Street Address 5026 Autumn Forest
City and County Houston Harris County
State and Zip Code Texas 77091
Telephone Number 713-263-9937
E-mail Address mpalmal(@gmail.com

Page | of 6
Case 4:20-cv-02741 Document1 Filed on 08/03/20 in TXSD Page 2 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

B.

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (known). Attach additional pages if needed.

Defendant No. |
Name Harris County Appraisal District via Roland Altinger
Job or Title tif known) HCAD Chief Appraiser
Street Address 13013 Northwest Freeway
City and County Houston Harris County
State and Zip Code Texas 77040

Telephone Number

E-mail Address (if known)

Defendant No. 2

Name Dedra Davis

Job or Title (if known) 270" State District Court Judge

Street Address Harris County Civil Courthouse, 201 Caroline, 13th Floor
City and County Houston Harris County

State and Zip Code Texas 77002

Telephone Number

E-mail Address (if known)

Defendant No. 3
Name
Job or Title (known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 4
Name
Job or Title if known)
Street Address
City and County
State and Zip Code

Telephone Number

Page 2 of 6
 

Case 4:20-cv-02741 Document1 Filed on 08/03/20 in TXSD Page 3 of 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

II.

E-mail Address (if known)

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

[x] Federal question [_] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question
List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case.

Fourth, Fifth and Fourteenth Amendments
and Section 1443 Title 28 United States Code.

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, «name; , is acitizen of the

State of (name)

b. If the plaintiff is a corporation
The plaintiff, (name) . IS incorporated
under the laws of the State of /name)

and has its principal place of business in the State of (name;

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

tw

The Defendant(s)

a. If the defendant is an individual

Page 3 of 6
 

 

Case 4:20-cv-02741 Document1 Filed on 08/03/20 in TXSD Page 4 of 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Il.

The defendant. ‘name; . 1S acitizen of
the State of same) . Or ts a citizen of

(foreign nation)

b. If the defendant is a corporation
The defendant, ‘name; . iS incorporated under
the laws of the State of tame) . and has its

principal place of business in the State of fname)
Or is incorporated under the laws of (foreign nation)

and has its principal place of business in (name)

(Uf more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

oe)

The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000. not counting interest and costs of court, because (explain):

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

1) Appraisal District failed to provide critical state constitutional list and statutory definition thereby falling
outside of its qualified constitutional and statutory guidelines.

2) State judge abused discretion by not producing the same list and definition in a findings of facts, violating due
process.

3) Additionally both state district and appellate court judges receive stipends from Harris County thereby having
the appearance of impropriety and partiality.

4) Failing to provide the above leads to an unreasonable seizure, deprivation of life, liberty and property without
due process, and other violations under Section 1983 Title 42.

Page 4 of 6

 
 

Case 4:20-cv-02741 Document1 Filed on 08/03/20 in TXSD Page 5 of 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

IV.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual! or
punitive money damages.

Plaintiff is requesting that this Court, if the two defendants will not or refuse to provide the list or defintion
requested, certify two questions to the Texas Supreme Court:

1) Provide a list of properties that are "exempt as required" under Section |(b) Article 8 Texas Constitution with
the corollary of what properties are "exempt by law" under Section 11.01 of the Texas Tax Code.

2) Provide the definition of phrase of art "located in this state" under Sections 11.01 and 11.02 of the Texas Tax
Code.

Enclosed as an attachment is the Plaintiff's request for the Findings of Fact and Conclusions of law (FOFCOL)
Also tendered but not enclosed as an attachment is the notice of past due FOFCOL. As of this date there has
been no answer provided by the state court.

Without said relief Plaintiff is being denied due process thereby causing an unreasonable seizure and other rights
violations.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge. information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay. or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

Signature of Plaintiff
Printed Name of Plaintiff Michael Palma

B. For Attorneys

Date of signing:

Page 5 of 6
